         Case 1:19-cr-00297-PAE Document 105 Filed 01/04/21 Page 1 of 1




                                             December 31, 2020

VIA ECF
Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


Re:    United States v. Jose Perez
       19 Cr. 297 (PAE)


Dear Judge Engelmayer,

       I write to request that the Court adjourn the conference currently scheduled for Tuesday,
January 5, 2020 at 10:30 a.m., for approximately 2 weeks. The Government by Assistant United
States Attorney Jacob Fiddelman consents to this application.

       Undersigned counsel needs an additional opportunity to speak with Mr. Perez before
deciding how to proceed with the case. As the Court knows, a plea offer has been extended and
we are considering a possible disposition of this matter.

       Due to the logistical constrains brought on by the pandemic, I have had limited access to
Mr. Perez. I hope that this requested adjournment will enable us to complete our attorney-client
consultation.

      Given the nature of this request, the defense consents to the exclusion of time under the
Speedy Trial Act until the newly selected date.

       Thank you for your consideration.

Respectfully submitted,
                                           GRANTED. The Court adjourns the January 5, 2021
/s/
Sylvie Levine                              conference until January 19, 2021 at 10:30 a.m. The Court
Attorney for Mr. Perez                     excludes the time between January 5 and January 19, 2021,
212-417-8729                               pursuant to 18 U.S.C. § 3161(h)(7)(A), to give defense counsel
                                           more time confer with her client and to enable the parties to
                                           continue discussions towards a disposition. The Clerk of Court
                                           is requested to terminate the motion at Dkt. No. 104.
                                                                          1/4/2021


                                                                  PaJA.�
                                                SO ORDERED.

                                                            __________________________________
                                                                  PAUL A. ENGELMAYER
                                                                  United States District Judge
